FLORIDA GAMING CORPORATION
PROMISSORY NOTE


$1,905,000
New Albany, Indiana
 
April 25, 2011



Florida Gaming Corporation, a Delaware corporation ("Company"), the principal
office of which is located at 2669 Charlestown Road, New Albany, Indiana  47150,
for value received, hereby promises to pay to the order of Freedom Financial
Corporation, an Indiana corporation, whose principal office address is 2669
Charleston Road, New Albany, Indiana  47150 ("Lender"), the sum of One Million
Nine Hundred and Five Thousand Dollars ($1,905,000), together with interest
thereon, on or before the "Note Maturity Date" as that term is defined below.


RECITALS


A.           Company is a party to that certain Credit Agreement dated as of
April 25, 2011 (the "Credit Agreement") by and among Company, as Holdings,
Florida Gaming Centers, Inc., as Borrower, the lenders party thereto ("Senior
Creditors"), and ABC Funding, LLC, as the Administrative Agent ("Administrative
Agent") whereby the Senior Creditors have agreed to make certain term loans to
Florida Gaming Centers, Inc. pursuant to the terms and conditions set forth
herein.  Each capitalized term not otherwise defined herein shall have the
meaning given to it in the Credit Agreement (a copy of which has been provided
to the Lender).


B.           Company owes Lender $1,905,000, consisting of (i) certain accounts
receivable in the amount of $150,000 and (ii) $1,755,000 of accrued but unpaid
consulting services rendered through March 31, 2011 (collectively, the
"Debt").  In consideration of Company being a party to the Credit Agreement,
Lender has agreed to the repayment terms set forth herein for the outstanding
amount of the accounts receivable due and payable to Lender.


C.           In connection with this Note, Company and Lender have entered into
that certain Subordination Agreement, dated as of April 25, 2011 (as amended or
modified from time to time, the "Subordination Agreement"), by and among
Company, Lender, Florida Gaming Centers, Inc. and the Administrative Agent,
pursuant to which the parties have agreed, among other things, that the
Indebtedness evidenced by this Note shall be subordinate in all respects to the
Obligations under the Credit Agreement.


AGREEMENT


NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Company and Lender agree to the following:


1.           Interest.  The Company shall pay interest, paid-in-kind instead of
in cash,  at the rate of six percent (6.00%) per annum (the "Interest Rate") on
the principal of this Note outstanding during the period beginning on the date
hereof and ending on the Note Maturity Date.  Accrued interest under this Note
shall be compounded annually.  Interest payable under this Note shall be
computed on the basis of a year of 365 days and actual days elapsed occurring in
the period for which payable.
 
 
 

--------------------------------------------------------------------------------

 

Notwithstanding anything in this Note to the contrary, the interest rate charged
hereon shall not exceed the maximum rate allowable by applicable law.  If any
stated interest rate herein exceeds the maximum allowable rate, then the
interest rate shall be reduced to the maximum allowable rate, and any excess
payment of interest made by the Company at any time shall be applied to the
unpaid balance of any outstanding principal of this Note.
 
2.           Payments.  Company shall make payments of interest only on this
Note, beginning on May 1, 2011, and continuing on the 1st day of each and every
month thereafter with a final payment of the outstanding principal balance of
this Note, and all accrued interest thereon, payable on the Note Maturity
Date.  No principal payments shall be made or accepted in respect thereof prior
to the Note Maturity Date.
 
All payments made on this Note shall be applied, at the option of the Lender,
first to late charges and collection costs, if any, then to accrued interest and
then to principal.
 
3.           Note Maturity Date.  The outstanding principal of this Note, all
accrued interest thereon and all other charges, fees or expenses hereunder shall
be due and payable in full on the date six (6) months after the Maturity Date
under the Credit Agreement (the "Note Maturity Date").


4.           Late Charge.  If Lender does not receive any payment due under this
Note within ten (10) days of the Note Maturity Date, then Lender may charge a
late charge of five percent (5.00%) of the amount of the overdue payment (the
"Late Charge").


5.           Events of Default; Extinguishment.  If any of the following events
("Events of Default") shall occur:
 
(i)           the institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer
consenting to or seeking reorganization or release under the federal Bankruptcy
Act, or any other applicable federal or state law, or the consent by it to the
filing of any such petition or the appointment of a receiver, liquidator,
assignee, trustee or other similar official of the Company, or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors;
 
(ii)           if, within sixty (60) days after the commencement of an action
against the Company (and service of process in connection therewith on the
Company) seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been resolved in favor of the Company or
all orders or proceedings thereunder affecting the operations or the business of
the Company stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within sixty (60) days after the appointment
without the consent or acquiescence of the Company of any trustee, receiver
or liquidator of the Company or of all or any substantial part of the properties
of the Company, such appointment shall not have been vacated;
 
 
2

--------------------------------------------------------------------------------

 

(iii)           any capital reorganization of the Company, any reclassification
or recapitalization of the capital shares of the Company or any transfer of all
or substantially all of the assets of the Company to any other person or any
consolidation or merger involving the Company;  or
 
(iv)           any voluntary or involuntary dissolution, liquidation or
winding-up of the Company,
 
then, the outstanding principal balance hereunder, together with all arrearages
of interest and any other Indebtedness evidenced by this Note, will extinguish
and all obligations (including, without limitation, all payment and performance
obligations) and Indebtedness evidenced by this Note will be cancelled and no
longer remain outstanding or enforceable by the Lender from the date of the
occurrence of an Event of Default.
 
6.           Payment in Full.  The Lender agrees that this Note shall evidence
all amounts owed by Company to the Lender in connection with the Debt, including
all costs and expenses incurred by the Lender, including, without limitation,
reasonable attorneys' fees and legal expenses, that have been incurred by the
Lender in connection with the preparation and execution of this Note.
 
7.           Assignment and Binding Effect.  The rights and obligations of the
Company and the Lender shall be binding upon and benefit the successors,
permitted assigns, heirs, administrators and transferees of the parties. This
Note may not be assigned by the Company or the Lender without the prior written
consent of the other party.
 
8.           Waiver and Amendment.  This Note may not be amended, waived or
modified except upon the written consent of the Company, the Lender and the
Administrative Agent.
 
9.           Prepayment.  Subject to the prohibitions, limitations and
restrictions set forth in the Subordination Agreement, this Note may be prepaid
at the election of the Company upon 10 days prior written notice to the Lender.
 
10.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), or (ii)
when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
set forth herein.  Any party hereto may by notice so given change its address
for future notice hereunder.  The Lender and the Borrower hereby agree that a
copy of all notices and other communications provided for herein shall be
simultaneously delivered to the Administrative Agent at ABC Funding, LLC, 222
Berkeley Street, 18th Floor, Boston, MA  02166, attention of James Freeland and
Adam Britt (Facsimile: (617) 598-4902).
 
11.           Waivers.  The Company hereby waives presentment, demand, protest
and notice of dishonor and protest, and also waives all other exemptions; and
agrees that extension or extensions of the time of payment of this Note or any
installment or part thereof may be made before, at or after maturity by
agreement by the Lender.  Subject to the prohibitions, limitations and
restrictions set forth in the Subordination Agreement and Section 5 of this
Note, the Company shall pay to the Lender, upon demand, all costs and expenses,
including, without limitation, reasonable attorneys' fees and legal expenses,
that may be incurred by the Lender in connection with the enforcement of this
Note.
 
 
3

--------------------------------------------------------------------------------

 

12.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, excluding that body of law
relating to conflict of laws.
 
13.           Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this
Note.  Except where otherwise indicated, all references herein to Sections refer
to Sections hereof.
 
[SIGNATURE ON FOLLOWING PAGE]

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be issued this 25 day of
April, 2011.


COMPANY:
     
FLORIDA GAMING CORPORATION, a
 
Delaware corporation
     
By:
/s/ William B. Collett, Jr.
 
Print Name: 
William B. Collett, Jr.
 
Title:
CEO      
Agreed and Acknowledged:
     
LENDER:
     
FREEDOM FINANCIAL CORPORATION,
 
an Indiana corporation
     
By:
/s/ William B. Collett
 
Print Name: 
William B. Collett
 
Title:
Chairman and CEO  

 
 
5

--------------------------------------------------------------------------------

 